Citation Nr: 0108245	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-16 458	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



REPRESENTATION

S. A. K., Attorney at Law, represented by:  Michael E. 
Wildhaber, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to December 
1967.  The claimant is an attorney who represented the 
veteran before the VA and the United States Court of Appeals 
for Veterans Claims (Court) with respect to various claims 
for veterans' benefits.

This claim was previously before the Board of Veterans' 
Appeals (Board) in September 1999.  The attorney perfected a 
timely appeal of the September 1999 decision to the Court.  
By order dated in October 2000, the Court vacated the Board's 
decision, and remanded the claim to the Board in accordance 
with a Joint Motion for Remand.  The Court did not retain 
jurisdiction over the matter.

On February 20, 2001, the Board remanded the case to the RO 
for the RO to exercise original jurisdiction over the claim 
for attorney fees.


VACATUR

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

The Court's October 2000 Order provided for the enforcement 
of a joint motion filed by the parties to the case in 
response to Scates.  In the joint motion, both parties 
requested that the Court remand the case to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility so that the RO could address the matter 
originally.

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 2000); 38 C.F.R. §§ 20.904 (2000).  In this case, 
because the Board lacked jurisdiction over the case, the case 
was improperly remanded in February 2001.  Because the Court 
specifically ordered the Board to dismiss the case rather 
than to remand it, the Board lacked jurisdiction to issue the 
remand.  Absent jurisdiction, the Board's remand cannot have 
binding legal effect.  38 U.S.C.A. § 7104 (West Supp. 2000).  
Accordingly, the remand promulgated on February 20, 2001, 
must be vacated in its entirety.


DISMISSAL

Additionally, because this case is the same type of case as 
Scates, and because Court has vacated the original decision, 
the Board must dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.






ORDER

The February 20, 2001, remand is vacated.

The matter before the Board is dismissed.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)


 




